Title: To Thomas Jefferson from Malesherbes, 30 July 1792
From: Malesherbes, Chrétien Guillaume de Lamoignon de
To: Jefferson, Thomas


Paris, 30 July 1792. He recommends to TJ’s attention M. and Mme. Masson, who have left Saint-Domingue and sought asylum in New York. He does not know them, but has learned of their plight from one of his best friends, M. Secrétier, Mme. Masson’s brother, who was also a colonist in Saint-Domingue before establishing himself in France, where he is busy with public works and farming. He hopes TJ can help the Massons, since they do not know English. M. Secrétier being unknown in America, he takes it upon himself to be their guarantor up to the sum of 10,000 livres tournois in cash. He will obtain a banker’s bond if it is preferred by the lender and promises that he and Secrétier will have credit for the sum among French merchants or bankers.
